EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Allen Danner on 02/22/2022.

The application has been amended as follows:
Claim 37, line 5: “a first radial artery the first sensor” was changed to “a first radial artery, the first sensor”;
Claim 37, line 9: “a second radial artery the second sensor” was changed to “a second radial artery, the second sensor”;
Claim 39, lines 1-2: “wherein if RA-MDI or RA-MDI-AVE” was changed to “wherein if the RA-MDI or the RA-MDI-AVE”;
Claim 45, lines 1-2: “wherein if RA-MDI or RA-MDI-AVE” was changed to “wherein if the RA-MDI or the RA-MDI-AVE”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: with regard to claims 37 and 43, the closest prior art of record, Gorgenberg et al. (U.S. Pub. No. 2005/0038345) (previously cited) in view of Pandit et al. (U.S. Pub. No. 2018/0279965) (previously cited), Banet et al. (U.S. Pub. No. 2007/0276632) (previously cited) and Schnall et al. (U.S. Pub. No. 
                
                    R
                    A
                    -
                    M
                    D
                    I
                    =
                     
                    
                        
                            ∑
                            A
                            /
                            ∑
                            B
                        
                        
                            ∑
                            C
                            /
                            ∑
                            D
                        
                    
                    *
                    
                        
                            A
                            A
                            d
                            j
                            *
                            G
                            A
                            d
                            j
                        
                        
                            M
                            A
                            P
                            n
                        
                    
                    *
                    
                        
                            H
                            R
                            (
                            R
                            )
                        
                        
                            H
                            R
                            (
                            O
                            )
                        
                    
                    *
                    
                        
                            H
                            R
                            (
                            D
                            )
                        
                        
                            H
                            R
                            (
                            O
                            )
                        
                    
                
            

	Where AAdj refers to the age adjustment factor to adjust for arterial dilation which degenerates with age; GAdj refers to the gender adjustment factor to adjust for  difference in muscle structure across gender; HR(R) refers to heart rate obtained from a control wrist during a relaxation period; HR(D) refers to heart rate during a dilation state; HR(O) refers to heart rate obtained during an occlusion state: ∑A, ∑B, ∑C, and ∑D each refer to a summation of a hemodynamic data obtained for a predetermined period corresponding to the dilation state and relaxation state, wherein ∑A, ∑B correspond to a hemodynamic data obtained on the occluded wrist during the dilation state and relaxation state respectively, and ∑C, and ∑D correspond to a hemodynamic data obtained on the control wrist during the dilation state and relaxation state respectively”, in combination with the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791